 

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA

PENSACOLA DIVISION
UNITED STATES OF AMERICA SEALED
INDICIMENT
Vv. . CASE No. 3:19cr109/TKW

MICHAEL T. HARRIS

 

NOTICE OF PENDENCY OF OTHER OR PRIOR SIMILAR ACTIONS
The United States of America, by Lawrence Keefe, United States Attorney for the
Northern District of Florida, hereby notifies this Honorable Court, pursuant to Rule
5.1(F) of the Local Rules of the United States District Court, Northern District of
Florida, of the existence of a telated case which concerns issues of law and facts
common with those of the above-captioned case. The case is United States v. Robert
Patrick Jensen, Case No. 3:19cr108 which was assigned to Senior United States
District Court Judge Roget Vinson.
Respectfully submitted,

LAWRENCE KEEFE

2 . C _

LO
Assistant Unitéd States Attorney
Florida Bar No. 0637920
United States Attorney's Office
21 EB. Garden St., Suite 400
Pensacola, FL 32502-5675
Telephone: (850)444-4000
Ryan. love@usdoj.gov

 

 
